786 A.2d 942 (2001)
COMMONWEALTH of Pennsylvania, Appellee
v.
Michael RAINEY, Appellant.
Supreme Court of Pennsylvania.
Submitted October 25, 1999.
Decided December 28, 2001.
Robert Brett Dunham, Philadelphia, for appellant, Michael Rainey.
Catherine Marshall, Philadelphia, for appellee, Com.
Robert A. Graci, Harrisburg, for appellee, Office of Atty. Gen.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
AND NOW, this 28th day of December, 2001, this case is remanded for an appropriate disposition in accordance with Commonwealth v. Williams, 782 A.2d 517 (Pa. 2001).
Justice CASTILLE files a concurring statement.
Justice CASTILLE, concurring.
The PCRA court in this case failed to file an independent opinion in support of its dismissal of the PCRA petition, instead *943 relying upon the reasoning set forth in the Commonwealth's Motion to Dismiss and accompanying brief. For the reasons stated in my Concurring Opinions in Commonwealth v. (Craig) Williams, 782 A.2d 517 (Pa.2001) and Commonwealth v. (Roy) Williams, 557 Pa.207, 732 A.2d 1167 (1999), I agree that this appeal must be remanded to the PCRA court "to prepare an opinion reflecting its independent consideration of the issues raised in the amended PCRA petition and for whatever further proceedings, if any, the PCRA court may deem necessary to accomplish that task." Craig Williams, 782 A.2d at 530 (Castille, J., concurring). Accord Roy Williams, 732 A.2d at 1193 (Castille, J. concurring) (preferred practice of this Court "requires that we remand the entire matter to the PCRA court for an opinion which addresses all the relevant issues and which states the court's reasons for denying relief").